Title: To Thomas Jefferson from James Madison, 18 October 1795
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange Octr. 18. 1795

On opening the letter forwarded by Pickering, which I omitted at Monticello, because I took for granted that it merely covered, like yours, a copy of the French Constitution, I found a letter from Monroe, of the 30 June, from which the following is an extract. “You will be surprised to hear that the only Americans whom I found here, were a set of New Engld. men connected with Britain and who upon British capital were trading to this country, that they are hostile to the French revolution  is what you well know: but that they should be thriving upon the credit which the efforts of others in other quarters gain the American name here you could not expect, that as such they should be in possession of the little confidence we had and give a tone to characters on our side of the Atlantic was still less to be expected. But such was the fact. With a few exceptions the other Merchants are new made citizens from scotland. Swan who is a corrupt unprincipled rascal had by virtue of being the agent of France and as we had no minister and he being tho (of the latter description) the only or most creditable resident American here had a monopoly of the trade of both countries. Indeed it is believed that he was connected with the agents on one side, and the minister on the other. I mention this as a trait worthy your attention. You will confide this view to Mr. J—ferson only. But good may come from it, and especially if the allurement here will draw them off from the other side of the channel.” The remainder of the letter is little more than you have probably seen from him.
I have seen Philada. papers down to the 12 inst: one of them contains another letter from E.R. to the P. dated the 8th. and sent to the press on the 10th applying for a paper refused him by Pickering, intimating that the want of this alone delayed his final statement and notifying the P. that his consent would be expected to a publication of it. It appears that the State elections in Pena. will be very warm, and are hinged on the distinction of Treaty and anti Treaty candidates. In Delaware they are over, and have given a Triumph to the Anti Treaty party. The French Constitution has been unanimously concluded by the Convention. It is not yet authenticated that war has taken place between England and Spain, but reports and circumstances continue to point at it. Yrs. affectionately

Js. Madison Jr

